Exhibit 99.2 UNAUDITED PRO FORMA COMBINED CONDENSED FINANCIAL INFORMATION On December 29, 2011, we completed the purchase of 534.8 million shares of International Mining Machinery Holdings Limited (“IMM”).These shares, which represented approximately 41.1% of IMM’s outstanding common stock, were purchased pursuant to a stock purchase agreement, dated July 11, 2011, as amended and restated on July 14, 2011.The shares were purchased for HKD8.50 per share, or approximately $584.6 million.As a result of this and prior open market purchases, we acquired a controlling interest of approximately 69.2% of IMM’s outstanding common stock and were required by Rule 26.1 of the Hong Kong Takeovers Code to commence a tender offer to purchase all of the outstanding shares of IMM common stock and options to purchase IMM common stock that we did not own.The tender offer commenced on January 6, 2012.We completed the tender offer on February 10, 2012 and currently own 98.9% of IMM’s outstanding common stockfor which we have paid aggregate consideration of approximately $1.4 billion.We intend to effect the compulsory acquisition of the remaining shares under applicable provisions of the Cayman Island Companies Law, under which IMM is incorporated.We expect to pay consideration of approximately $16.3 million to complete the compulsory acquisition in our third fiscal quarter of 2012.The combined effect of these transactions will result in our ownership of 100% of the common stock of IMM. The following Unaudited Pro Forma Combined Condensed Financial Information is based on the historical financial information of Joy Global Inc. (“Joy Global”) and IMM and has been prepared to reflect the acquisition of IMM and the related financing.The acquisition of shares of IMM obtained through open market purchases, the 41.1% purchase pursuant to the stock purchase agreement, and shares obtained under the tender process are reflected as a single transaction and adjustments have been made to reflect the purchases as a single transaction. The Unaudited Pro Forma Combined Condensed Statement of Income for the year ended October 28, 2011 combines the historical financial information of Joy Global for the year ended October 28, 2011 and IMM for the year ended December 31, 2011 to illustrate the estimated effect of the acquisition as if it had occurred as of the beginning of the period presented.The Unaudited Pro Forma Combined Condensed Balance Sheet as of October 28, 2011 combines the historical financial information of Joy Global as of October 28, 2011 and IMM as of December 31, 2011 to illustrate the estimated effect of the acquisition on Joy Global’s balance sheet as if the acquisition had occurred on October 28, 2011. The historical financial information of IMM was prepared on the basis of International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board and translated from Chinese renminbi to U.S. dollars using historical exchange rates.No adjustments have been made to convert the IFRS financial statements to US Generally Accepted Accounting Principles under which Joy Global is presented.The historical financial information has been adjusted to give effect to pro forma matters that are (1) directly attributable to the acquisition, (2) factually supportable, and (3) with respect to the statements of income, expected to have a continuing impact on the operating results of the combined company.The Unaudited Pro Forma Combined Condensed Financial Information should be read in conjunction with the accompanying notes to the Unaudited Pro Forma Combined Condensed Financial Information, the audited historical financial statements of Joy Global, as of and for the year ended October 28, 2011 included in its Annual Report on Form 10-K, as well as the audited historical consolidated financial statements of IMM as of and for the year ended December 31, 2011, included as an exhibit to this Current Report on Form 8-K/A. The Unaudited Pro Forma Combined Condensed Financial Information has been prepared using the acquisition method of accounting under U.S. generally accepted accounting principles.The Unaudited Pro Forma Combined Condensed Financial Information will differ from our final acquisition accounting for a number of reasons, including the fact that our estimates of fair value are preliminary and subject to change when our formal valuation and other studies are finalized.The adjustments that may occur to the preliminary estimates could have a material impact on the accompanying Unaudited Pro Forma Combined Condensed Financial Information. The Unaudited Pro Forma Combined Condensed Financial Information is presented for information purposes only.It has been prepared in accordance with the regulations of the Securities and Exchange Commission and is not necessarily indicative of what our financial position or results of operations actually would have been had we completed the acquisition at the dates indicated, nor does it purport to project the future financial position or operating results of the combined company. Joy Global Inc. Unaudited Pro Forma Combined Condensed Balance Sheet As of October 28, 2011 (In thousands) Joy Global International Mining Machinery Pro Forma Adjustments Notes Pro Forma Combined ASSETS Current Assets: Cash and cash equivalents $ $ $ 2 $ Cash held in escrow - ) 2 Accounts receivable, net ) 2 Inventories, net 2 Other current assets - Current assets of discontinued operations - - Total Current Assets ) Property, Plant and Equipment, net Other Assets: Investment in unconsolidated affiliate ) 2 Other intangible assets, net - Goodwill 2 Deferred income taxes - Other non-current assets - Non-current assets of discontinued operations - - Total Other Assets Total Assets $ $ $ ) $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Short-term notes payable, including current portion of long-term obligations $ $ $
